Citation Nr: 1631415	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  10-26 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include whether new and material evidence has been received to reopen the claim.

2.  Entitlement to service connection for a right knee disability, to include whether new and material evidence has been received to reopen the claim.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, which, in pertinent part, determined reopening of the Veteran's service connection claims for left hip and right knee disabilities was not warranted because new and material evidence had not been received regarding the claims.  Original jurisdiction for the Veteran's claims was subsequently transferred to the RO in Roanoke, Virginia.  In September 2009, the Roanoke RO issued a rating decision confirming and continuing the prior denial, finding the Veteran failed to provide information requested regarding her claims.

The Veteran appeared at a hearing before the undersigned in May 2016.  A transcript of the hearing is of record.  During the May 2016 hearing, the Veteran clarified she is seeking service connection for left hip and right knee disabilities.  Prior decisions from the AOJ have referred to the issues on appeal as a single claim for a hip/knee disability.  The Board finds the issues should be adjudicated separately, as reflected on the title page of this decision, because the claimed disabilities affect anatomically distinct segments of the body.

This decision reopens the Veteran's left hip and right knee service connection claims.  The issues of service connection for the left hip and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran filed a notice of disagreement regarding a September 2003 rating decision that denied service connection for left hip and right knee disabilities, but did not perfect an appeal by filing a timely substantive appeal after the issuance of a January 2005 statement of the case.

2.  Evidence received by VA since the September 2003 rating decision that denied service connection for left hip and right knee disabilities relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied service connection for left hip and right knee disabilities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for left hip and right knee disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A September 2003 rating decision denied entitlement to service connection for left hip and right knee disabilities.  The AOJ notified the Veteran of the decision and of her appellate rights that same month.  The Veteran filed a timely notice of disagreement, but did not perfect an appeal by filing a timely substantive appeal after the issuance of a January 2005 statement of the case.  Thus, the September 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In this case, the Board finds reopening of the Veteran's claims of entitlement to service connection for left hip and right knee disabilities is warranted.  The AOJ initially denied service connection for left hip and right knee disabilities on the basis that there was no evidence of a confirmed clinical diagnosis for the claimed disabilities.  Thus, the AOJ essentially determined the evidence failed to show a current disability and did not make findings with respect to the other aspects of the Veteran's service connection claims.

VA treatment records received since the September 2003 rating decision show the Veteran was diagnosed as having early onset degenerative joint disease of the right knee in April 2005 and of the left hip in November 2006.  Private treatment records show the Veteran underwent left hip arthroplasty in July 2013.  This evidence clearly establishes a current disability with respect to the service connection claims for left hip and right knee disabilities.  As the lack of a current disability was the bases for the prior denials, the claims must be reopened.


ORDER

The claim of entitlement to service connection for a left hip disorder is reopened.

The claim of entitlement to service connection for a right knee disorder is reopened.  


REMAND

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As noted above, the record establishes the Veteran has current left hip and right knee disabilities.  There is also evidence that indicates the claimed disabilities may be associated with her military service or her service-connected disabilities.  Service treatment records show the Veteran sought treatment for left hip pain after a November 1982 motor vehicle accident and was placed on a temporary profile for the left hip injury.  The Veteran was also treated for patellofemoral pain syndrome with knee pain and swelling on several occasions near the later part of her military career, beginning in approximately 1997.  Further, during the May 2016 hearing, the Veteran asserted her service-connected low back disability aggravates the claimed left hip disability, resulting in an altered gait.  As such, a VA examination is necessary to make an informed decision on the Veteran's claims.

The Board recognizes that the April 2010 Statement of the Case lists as evidence a February 2009 VA examination conducted by QTC.  The report of that examination documents findings involving degenerative disc disease of the thoracolumbar spine and findings involving the cervical spine.  Included in a REMARKS section of the report was that evaluation of the hip was not requested but major complain is hip pain.  The examination is therefore not probative of a nexus between the Veteran's current left hip and right knee disorders to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination of her left hip and right knee.  The examiner must review the claims file in conjunction with the examination and must interview the Veteran during the examination as the history and symptoms of her disorders.  The examiner must accomplish the following:  

(a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's right knee disorder had onset during or was caused by her active service.  The examiner must specifically address whether the Veteran's current knee disorder was caused by a motor vehicle accident during service and/or by marching and running during service.

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's right knee was caused by her service-connected thoracolumbar spine disability.  

(c)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's right knee disorder has been chronically worsened beyond its natural progression by her service-connected thoracolumbar spine disability.  

(d)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's left hip disorder had onset during or was caused by her active service.  The examiner must specifically address whether the Veteran's current hip disorder was caused by a motor vehicle accident during service and/or by marching and running during service

(e)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's left hip disorder was caused by her service-connected thoracolumbar spine disability

(f)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's left hip disorder has been chronically worsened beyond its natural progression by her service-connected thoracolumbar spine disability

The examiner is further advised the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinions should also be identified.

2.  Readjudicate the claims that are the subject of this remand.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative  a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


